Title: From John Adams to George Washington Adams, 20 September 1822
From: Adams, John
To: Adams, George Washington



My dear Grandson
Montezillo September 20th 1822.

Your beautiful letter of the 8th has given me great pleasure I call it beautiful because the style is handsome and handwriting marvellous for you. You cannot be in a better school than when writing for Your Father. You will return to Your Studies with greater pleasure after having written for him
George! I have read I believe in Anacharsis a law of one of the democratic republics of Greece I believe Corinth Banishing from this Commonwealth all Men of Superior Virtues viz “be it enacted that all Persons of Superior virtues  be banished from this Commonwealth We want no men of Superior Virtues among us let them carry their Superior Virtues to other Countries” The spirit of this law prevails more or less I believe more or less in all the Countries of the World
“Envy does Merit as its shade pursue
And like the Shadow proves the substance true”
Malesherbe & Turgot could not support their influence in France nor could Montesquieu, Fenelon or Buffon, Chatham could not support his power in England neither could either of the De Witt’s in Holland Pope & Swift were in eternal warfare with the little evils & scribblers & they very truly said that when a great genius arises in the world all the dunces are in confederacy against him, and when a man of uncommon integrity rises in the world all the knaves mass at him like so many mad dogs, mankind are too proud and too vain to acknowledge any striking superiority either of virtues or talents in any individual their eyes will not bear to be dazzled by objects of so much splendour. All the news we have to tell is that yesterday we attended the ordination of Mr Benjamin Cutler to be a Deacon in the Episcopal Society in this town and that the bones of the great Leviathan are gone to sea. Your Brothers are here and help to keep alive / Your affectionate Grandfather.

John Adamsby his grandson John Adams Junr.